Title: To Thomas Jefferson from Samuel Morse, 27 January 1805
From: Morse, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     Savannah, January 27, 1805
                  
                  Perusing the letter of Harry Toulmin, on the subject of the supposed colony of Welshmen settled on the Missouri, which was republished in the National Intelligencer of the 14th instant, a circumstance was recalled to my mind which may possibly contribute to ascertaining the fact.
                  I have an intimate friend in this place, by the name of David Davies Williams, who is a native of Wales, speaks and writes the language, has received a liberal education, understands botany, was, in his native country, a miner by profession and is a man of private worth equal to any existing. He is not yet a citizen, but has resided a time sufficient to be made one, and is yet in the prime of life, say 32 to 35 years of age.
                  Lately conversing with this gentleman on the subject of Louisiana, and the expedition of capt. Lewis, he suggested that it would be pleasing to him to be employed on such travels if arrangements could be made for that purpose, and mentioned the rumour respecting the colony of his countrymen as having excited his curiosity. He likewise repeated their tradition of their origin and that he had heard of their possessing a manuscript history of it, the interpretation of which was lost. To rescue such a precious record from oblivion would be immensely serviceable to the literary world.
                  Mr. Williams is fully competent to make the translation if the manuscript exists. I promised to mention the occurrence to you, but had almost forgotten it until my attention was recalled by the letter of Toulmin.
                  The greatest difficulty which I can conceive in the way of employing Mr. Williams, is the situation of his family. He lately lost his wife, and is left with a son and daughter of whom he is deservedly fond. He supports himself and them by teaching a school, which obtains approbation from his employers.
                  Suffer me to repeat, I am intimate with Mr Williams, and from his sobriety, honesty, capacity, industry and virtue, few have ever offered for public employment of this nature of whom an equal character can be deservedly rendered. He does not know of this letter, nor did he suppose it was my serious intention to write at all.
                  For reasons which are obvious I must beg that you will favor me with an acknowledgment that this letter has come to hand, if it reaches you, and if you can oblige me so far, with your opinion on its object.
                  I am, with esteem & Respect Yours
                  
                     Saml Morse 
                     
                  
               